United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-4149
                                  ___________

Floyd Campbell,                          *
                                         *
              Appellant,                 *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the Western
James R. Purtle, Individually and in     * District of Arkansas.
his Official Capacity as Chief of Police *
for the City of Hope; Catherine Cook, *
in her Official Capacity as City         *
Manager for the City of Hope; The        *
City of Hope, Arkansas,                  *
                                         *
              Appellees.                 *
                                    ___________

                            Submitted: June 16, 1999

                                 Filed: July 21, 1999
                                  ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and PANNER,1
      District Judge.
                           ___________

BEAM, Circuit Judge.




      1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
       A police officer who was an at-will employee brought this section 1983 action
and state law wrongful discharge claim against his city employer, alleging that he was
discharged in violation of public policy and without due process. The district court2
found that the police officer failed to present evidence that he was fired in
contravention of public policy and that he had received an adequate hearing prior to his
termination. We affirm.

I.    BACKGROUND

       Floyd Campbell was employed as a police officer with the City of Hope,
Arkansas (City). There is no dispute that he was an at-will employee. On February
20, 1996, pursuant to an outstanding arrest warrant, Campbell arrested Sandy Purtle,
the niece of James Purtle, the chief of police for the City. A few months later,
Campbell used some physical force while arresting a suspect. A fellow officer felt that
the force was unwarranted and reported the incident to Chief Purtle. Purtle ordered an
internal affairs investigation and placed Campbell on administrative leave with pay.

       Campbell sent a grievance letter to Catherine Cook, the City Manager,
questioning the investigation and requesting reinstatement. He later supplemented the
grievance with another letter on May 3, relating his version of the events leading to the
investigation, and questioning some of the conclusions that he had learned were in the
investigative report. Campbell, and his attorney, met with Cook on May 7. Campbell
related the events surrounding the allegation of excessive force and again voiced his
complaints about the investigation. After investigating Campbell's concerns, Cook
responded in a letter on May 20 that Campbell's administrative leave was proper, and
that she found no inconsistencies in the internal affairs investigation. The internal
affairs investigation concluded that "the use of force employed on [the arrestee] by


      2
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-
Officer Campbell was unnecessary and excessive." Campbell was terminated on May
21. On May 22, he appealed to Cook as provided in City personnel regulations. Cook
then reviewed Purtle's decision and "found no indication that Chief Purtle allowed his
personal feelings to interfere with his decision to terminate [Campbell's] employment."

       Campbell filed this action, alleging a section 1983 violation and a wrongful
discharge claim under state law. In his section 1983 claim, Campbell argues that, even
though he was an at-will employee, he had a property interest in his job because
Arkansas recognizes the "public policy" exception to the at-will doctrine. Under
Arkansas law, an at-will employee may be discharged at any time without cause. See
Skeets v. Johnson, 816 F.2d 1213, 1215 (8th Cir. 1987) (en banc). However, the
employee may have a cause of action for wrongful discharge if fired in violation of a
well-established public policy of the state. See Sterling Drug, Inc. v. Oxford, 743
S.W.2d 380, 385 (Ark. 1988). Campbell argues that the public policy exception
became part of his employment agreement with the City. Thus, he argues, he has a
right to be free from termination for a reason that is contrary to a well-established
public policy of Arkansas. He asserts that the real reason for his termination is his
arrest of the Chief's niece. Because the lawful arrest occurred in the performance of
his public duty, he asserts that he was entitled to a pre-termination hearing. Campbell
asserts that he was entitled to a pre-termination hearing with Chief Purtle because
Purtle was the individual who fired him.

      The district court granted summary judgment to the defendants. It held that the
public policy exception to the at-will employment doctrine does not create a
constitutionally protected property right, but, at most, creates a cause of action for
wrongful discharge. In the alternative, the court held that even if Campbell did have
a property right, he received a hearing sufficient to satisfy the requirements of due
process. The district court also granted summary judgment to the defendants on the
wrongful discharge claim, finding that the "only support for improper motive lies in
[Campbell's] statement that Purtle would not speak to him following the arrest of his

                                         -3-
niece." The district court thus found no genuine issue of material fact on whether the
City's proffered reason for the termination was a mere pretext for retaliation. In this
appeal, Campbell presents the same arguments that he presented to the district court.

II.   DISCUSSION

       We review a grant of summary judgment de novo, considering all evidence in a
light most favorable to the nonmoving party. See Munz v. Michael, 28 F.3d 795, 798
(8th Cir. 1994). A motion for summary judgment should be granted if there is no
genuine issue of material fact and the moving party is entitled to judgment as a matter
of law. See id.

       We need not decide whether the public policy exception creates a
constitutionally protected property right3 because even if it does, Campbell received
ample due process before termination. Due process is a flexible concept and the
amount and type of process due depends on the nature of the right being protected and
the nature of the post-termination proceedings available. See, e.g., Cleveland Bd. of
Educ. v. Loudermill, 470 U.S. 532, 545 (1985). In Loudermill, the employee was a
tenured civil servant who could not be discharged except for cause, a much greater and
more tangible property right than that claimed by Campbell. The Supreme Court held
that "the pre-termination hearing need not definitively resolve the propriety of the
discharge. It should be an initial check against mistaken decisions—essentially, a


      3
        We do, however, note that in all the authority cited by the parties, courts have
consistently held that the exception does not create a property right, and at most creates
a cause of action for wrongful discharge. See Rojicek v. Community Consol. Sch.
Dist., 888 F. Supp. 878, 884 (N.D. Ill. 1995); Hughes v. Bedsole, 913 F. Supp. 420,
429-30 (E.D. N.C. 1994); Reitz v. Persing, 831 F. Supp. 410, 414 (M.D. Pa. 1993);
DeAngelis v. Lynch, No. CIV.A. 87-4610, 1988 WL 25306, at *3 (E.D. Pa. Mar. 15,
1988) (unpublished); Wulf v. City of Wichita, 644 F. Supp. 1211, 1222 (D. Kan. 1986),
partially reversed on other grounds, 883 F.2d 842 (10th Cir. 1989).

                                           -4-
determination of whether there are reasonable grounds to believe that the charges
against the employee are true." Id. at 545-46. Assuming, for the sake of argument, that
Campbell had a property right in his employment, the hearing he received was more
than adequate to protect that interest. Campbell was allowed to give his version of the
events leading to the investigation both in writing and in person with his attorney
present, as well as to voice his concern that the investigation was motivated by personal
animosity on the part of Purtle. Cook investigated and concluded that the internal
police investigation showed no inconsistencies. After his termination, Campbell was
afforded a second administrative review. We agree with the district court that
Campbell received all the process he was due, if any was due at all.

       Campbell also appeals the district court's grant of summary judgment to the City
on his wrongful discharge claim. We agree with the district court that Campbell failed
to raise an issue of material fact. We have reviewed the record and find the remainder
of Campbell's arguments to be without merit.

III.   CONCLUSION

       The judgment of the district court is affirmed.

       A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-